In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-460 CV

____________________


IN RE CHARLES MATTHEW FARMER




Original Proceeding



MEMORANDUM OPINION (1)
	Charles Matthew Farmer, who is an inmate confined in the Correctional Institutions
Division of the Texas Department of Criminal Justice, seeks mandamus relief to compel
Mickey Tompkins, the court reporter for the 163rd District Court, and Vickie Edgerly, the
Orange County District Clerk, to provide him with a record of Cause No. B980336-R. 
Farmer complains that the respondents filed incomplete records in his appeal.  The case
in question was affirmed on appeal and our mandate issued on October 22, 2003.  See
Farmer v. State, No. 09-01-371 CR (Tex. App.- Beaumont Feb. 12, 2003, pet. ref'd)(not
designated for publication).
	The court reporter and the district clerk are not persons against whom we may issue
a writ of mandamus other than to protect our jurisdiction, and the relator has not shown
that the writ is necessary to enforce our jurisdiction.  See Tex. Gov't Code Ann. §
22.221(Vernon 2004).  Therefore, the relator has not shown that he is entitled to the relief
sought.
	The petition for writ of mandamus, filed October 29, 2004, is DENIED. 	
 
									PER CURIAM


Opinion Delivered November 18, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.